


110 HCON 127 IH: Supporting home ownership and responsible

U.S. House of Representatives
2007-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 127
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2007
			Mr. Cummings
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Financial
			 Services
		
		CONCURRENT RESOLUTION
		Supporting home ownership and responsible
		  lending.
	
	
		Whereas home ownership is an essential part of realizing
			 the American Dream;
		Whereas home ownership is a powerful economic stimulus,
			 both for individual homeowners and for the national economy;
		Whereas home ownership also benefits neighborhoods by
			 raising property values and by providing economic and social capital in
			 previously distressed communities;
		Whereas in 2006, more than 75,000,000 Americans owned
			 homes, and the home ownership rate was nearly 69 percent, a near record
			 high;
		Whereas the home ownership rate for non-Hispanic whites in
			 2006 was 76 percent, while the rate for African American households was only
			 48.2 percent; Hispanic households were at 49.5 percent, and Asian, Native
			 Americans, and Pacific Islanders were at 60 percent;
		Whereas this Nation experienced a housing boom from 2001
			 to 2006, due to historically low mortgage rates, rising home prices, and
			 increased liquidity in the secondary mortgage market, all factors that led to
			 the growth of the sub-prime mortgage industry;
		Whereas the sub-prime market has created opportunities for
			 predatory lending in which unscrupulous lenders have hidden the
			 true cost of sub-prime loans from unsophisticated borrowers;
		Whereas during the past few months, it has become
			 increasingly clear that irresponsible sub-prime lending practices are
			 contributing to a wave of foreclosures that are harming homeowners and rattling
			 the housing markets;
		Whereas an estimated 1 in 5 sub-prime loans issued in 2005
			 and 2006 will go into default, costing 2,200,000 home owners their homes over
			 the next several years;
		Whereas sub-prime mortgage loans are most prevalent in
			 lower-income neighborhoods with high concentrations of minorities (in 2005, 53
			 percent of African American and 37.8 percent of Hispanic borrowers took out
			 sub-prime loans), and more minorities are being steered into the higher-rate,
			 sub-prime loan market than are white borrowers with the same
			 qualifications;
		Whereas foreclosures are also costly from a legal and
			 administrative standpoint, with the average foreclosure costing the borrower
			 $7,200 in administrative charges;
		Whereas lenders do not typically benefit from taking over
			 a delinquent owner’s property, losing as much as $50,000 per
			 foreclosure;
		Whereas foreclosures can also be very costly for local
			 governments because abandoned homes cost districts tax revenue;
		Whereas a recent study calculated that a single-family
			 home foreclosure lowers the value of homes located within one-eighth of a mile
			 (or one city block) by an average of 0.9 percent and even more so (1.4 percent)
			 in low to moderate-income communities; and
		Whereas the time has come to raise awareness about the
			 dangers of sub-prime loans and to protect homeowners from unscrupulous lending
			 practices: Now, therefore, be it
		
	
		That—
			(1)it is the sense of
			 the Congress that legislation should be enacted that protects buyers who have
			 been victims of unscrupulous mortgage brokers and lenders; and
			(2)specifically, such
			 legislation should—
				(A)include an
			 anti-predatory lending provision that bans unfair and deceptive
			 practices;
				(B)require lenders to evaluate a borrower’s
			 ability to pay over the life of the loan (at the fully indexed rate for the
			 fully amortized amount);
				(C)establish Federal
			 regulations regarding licensing, education, and experience requirements for
			 mortgage brokers and loan officers in non-bank companies;
				(D)require that
			 disclosures be written in plain language and prominently displayed in a manner
			 that is visually clear and effectively communicates the intended information to
			 the potential borrower;
				(E)reduce or
			 eliminate prepayment penalties;
				(F)notify potential
			 home buyers of lenders or brokers with high foreclosure rates; and
				(G)mandate pre-loan
			 counseling.
				
